              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 BRADLEY A. WOOTEN,

                     Plaintiff,
                                                    Case No. 20-CV-124-JPS
 v.

 SCOTT A. HOFTIEZER, WILLIAM B.
 KELLEY, TRACY L. THOMPSON,                                       ORDER
 and JULIE LUDWIG,

                     Defendant.


       On April 21, 2020, the Court screened Plaintiff’s lengthy complaint,

and permitted him to proceed against defendants Scott Hoftiezer

(“Hoftiezer”), William B. Kelley (“Kelley”), and Tracy L. Thompson

(“Thompson”) on specified claims of deliberate indifference in violation of

the Eighth Amendment, as well as negligence claims. Additionally, the

Court permitted Plaintiff to proceed against defendant Julie Ludwig on a

claim of retaliation, in violation of the First Amendment. (Docket #20). On

May 1, 2020, Plaintiff submitted a document consisting of supplemental

information for the complaint. (Docket #24). As a preliminary matter, this

is not a proper method for supplementing the complaint—complaints may

not be amended piecemeal. See Duda v. Bd. of Educ. of Franklin Park Pub. Sch.

Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir. 1998). However, in lieu of

prompting a protracted amendment process, the Court will address

Plaintiff’s claims below, as they do not warrant an amended complaint or

another screening order.




  Case 2:20-cv-00124-JPS Filed 05/06/20 Page 1 of 6 Document 25
       First, Plaintiff seeks to make a correction in the Court’s

characterization of his completion of physical therapy. In his amended

complaint, Plaintiff explained that he was

        [G]iven 8 weeks of [physical therapy]—which only
        exacerbated the pain. It became so bad that I was
        unable to walk at all. If anything, on belief and
        information, the stretches I was ordered to perform
        and repeat caused more damage. I communicated the
        escalating pain levels to the physical therapist and
        that I could not continue doing her stretches. Her
        orders caused extreme pain and rendered me
        bedridden, unable to walk for days.

(Docket #21 at 6) (emphasis added). Thus, the Court summarized: “Plaintiff

[was prescribed] eight weeks of physical therapy, which Plaintiff found too

painful to complete.” (Docket #20 at 5). Plaintiff now explains that he

“ceased doing the exercises after his physical therapy sessions abruptly

ended.” (Docket #24 at 1) (emphasis added). The Court will take note of this

detail. To the extent it is relevant to the litigation, Plaintiff may submit an

affidavit documenting his treatment at a time when submission of such

evidence is warranted. However, Plaintiff is encouraged to read and re-read

the Scheduling Order, which will accompany this Order, so that he

understands how civil litigation proceeds.

       Second, Plaintiff seeks to clarify and submit a claim of retaliation

against Ludwig regarding her “[a]ctions, inactions, or obstruction in

accessing his medical records for almost five months.” (Docket #24 at 1). In

his amended complaint, Plaintiff alleged that once Kettle Moraine

Correctional Institution (“KMCI”) “learned of [his] intent to file a

complaint, [he] began to experience great difficulty in obtaining copies of

[his] medical records.” (Docket #21 at 10). Plaintiff alleged that Ludwig was



                            Page 2 of 6
  Case 2:20-cv-00124-JPS Filed 05/06/20 Page 2 of 6 Document 25
responsible for this obstruction. Id. To the extent that Plaintiff attempted to

state an access-to-the-courts claim, he failed because there was no allegation

that he experienced “some actual injury, such as the dismissal of a

complaint or an inability to file a complaint at all.” Beese v. Todd, 35 Fed.

App’x 241, 243–44 (7th Cir. 2002). Indeed, Plaintiff has had no trouble

accessing the courts.

       Now, however, Plaintiff provides additional details of his

interactions with Ludwig, which he believes amount to a constitutional

violation. He includes a document titled, “consolidated conversations

(verbatim) between Wooten and Health Service Unit Defendants,” which

the Court will construe as proposed amendments to the first amended

complaint. See (Docket #24-1 at 22). These allegations demonstrate that

Plaintiff sought his medical records repeatedly, but did not strictly follow

the institution’s protocol regarding records requests. For example, he did

not file a disbursement, he requested file information from another

institution and became frustrated when it was not readily available, and he

expected that the institution would turn over personnel information

regarding one of its physicians. Unsurprisingly, this resulted in some delay,

and not all of Plaintiff’s requests were met.

       The exchanges demonstrate some confusion regarding who is

responsible for obtaining records from Walworth County Jail (where

Plaintiff first entered the prison system), as well as whether those records

were complete and what types of documents Plaintiff could view during a

file review. Plaintiff was granted a file review in December, February, and

March. See (Docket #24-1 at 27–28). The files from Walworth County Jail

were not complete; it seems that only information needed for follow-up was

passed on to other institutions. Id. at 28. Indeed, one of Plaintiff’s main


                            Page 3 of 6
  Case 2:20-cv-00124-JPS Filed 05/06/20 Page 3 of 6 Document 25
frustrations stems from this lack of complete medical records from

Walworth County Jail. He communicated with both Ludwig and another

healthcare professional, “Wronski,” who has not been mentioned in

Plaintiff’s complaints. Plaintiff claims that the delays in receiving and

reviewing his complete records are part of the retaliation that he

experienced for threatening to file a federal complaint.

       To articulate a claim for retaliation, Plaintiff must allege that “(1) he

engaged in activity protected by the First Amendment; (2) he suffered a

deprivation that would likely deter First Amendment activity in the future;

and (3) the First Amendment activity was at least a motivating factor in the

Defendants’ decision to take the retaliatory action.” Bridges v. Gilbert, 557

F.3d 541, 546 (7th Cir. 2009). Plaintiff has a right to engage in litigation; the

question is whether he has suffered a deprivation that would deter his First

Amendment activity.

       Here, Plaintiff’s allegations fail. First, the initial delay was caused by

his own failure to follow the institution’s protocol regarding the

disbursements. Then he experienced difficulty obtaining his complete file

from Walworth County Jail—which, evidently, was not provided to the

prison in full. But there is no basis to believe that Walworth County Jail’s

failure to provide a complete medical file to KMCI was made with intent to

stifle Plaintiff’s First Amendment rights. Lastly, according to Plaintiff’s

allegations, in a four-month period he received three file reviews, and had

a request for another one pending as of March. Thus, while the institution’s

medical file review system may not function with the precision or alacrity

that one might hope, Plaintiff’s requests were not ignored. Moreover, while

there was some delay and confusion surrounding which files Plaintiff

wanted to see, the prison attempted to accommodate his requests.


                            Page 4 of 6
  Case 2:20-cv-00124-JPS Filed 05/06/20 Page 4 of 6 Document 25
Accordingly, these new allegations do not sufficiently state a claim that

Ludwig retaliated against Plaintiff in violation of his First Amendment

rights.

          Finally, Plaintiff again seeks to bring a claim of deliberate

indifference against his former physician, Kelley, regarding the

discontinued sleep apnea treatment. The Court explained in its screening

order, “Plaintiff has not sufficiently alleged that Kelley knew of the sleep

apnea and ignored it.” (Docket #20 at 9). In response, Plaintiff submits new

allegations to demonstrate that Kelley was made aware of the sleep apnea

and failed to address it. (Docket #24 at 2). However, these new allegations

are also insufficient to establish a claim for deliberate indifference.

          Plaintiff’s new allegations do not establish that Kelley knew Plaintiff

had sleep apnea and ignored it, as required to state a claim for deliberate

indifference. These new allegations merely establish that Plaintiff believed

that he had sleep apnea, and requested a sleep apnea test. Plaintiff thinks

that his belief that he had sleep apnea is sufficient to establish that Kelley

knew he had sleep apnea; it does not. Nor is the request of a diagnostic test

sufficient to put Kelley on notice that Plaintiff had sleep apnea. At most, the

request for a diagnostic test put Kelley on notice that there was a risk that

Plaintiff might have sleep apnea. But there is no allegation that Kelley failed

to administer the sleep apnea test, thereby ignoring that risk. Rather, Kelley

administered the sleep apnea test; he just did so incompletely, and

determined preemptively that Plaintiff did not have sleep apnea. The Court

permitted Plaintiff to proceed on a claim against Kelley for negligence,

under the logic that a reasonable physician in the same circumstances might

have finished the preliminary examination before reaching such a

conclusion. However, negligent conduct does not give rise to a claim for


                            Page 5 of 6
  Case 2:20-cv-00124-JPS Filed 05/06/20 Page 5 of 6 Document 25
deliberate indifference in violation of the Eighth Amendment. Berry v.

Peterman, 604 F.3d 435, 440 (7th Cir. 2010).

       Accordingly,

       IT   IS   ORDERED       that   Plaintiff’s   supplemental   complaint

information (Docket #24), to the extent it can be considered a motion to

amend the complaint, be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 6th day of May, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                            Page 6 of 6
  Case 2:20-cv-00124-JPS Filed 05/06/20 Page 6 of 6 Document 25
